Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 12, 2019.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-19-00924-CR



                   IN RE EDWARD BEALEFIELD, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                              176th District Court
                              Harris County, Texas
                        Trial Court Cause No. 1464575A

                         MEMORANDUM OPINION

      On November 19, 2019, relator Edward Bealefield filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Nikita Harmon,
presiding judge of the 176th District Court of Harris County, to rule on relator’s
motions, which relator claims are pending in the trial court.
      With certain exceptions not applicable in this case, to be entitled to mandamus
relief, a relator must show (1) that the relator has no adequate remedy at law for
obtaining the relief the relator seeks; and (2) what the relator seeks to compel
involves a ministerial act rather than a discretionary act. In re Powell, 516 S.W.3d
488, 494–95 (Tex. Crim. App. 2017) (orig. proceeding).            A trial court has a
ministerial duty to consider and rule on motions properly filed and pending before
it, and mandamus may issue to compel the trial court to act. In re Henry, 525 S.W.3d
381, 382 (Tex. App.—Houston [14th Dist.] 2017, orig. proceeding).

      A relator must establish that the trial court (1) had a legal duty to rule on the
motion; (2) was asked to rule on the motion; and (3) failed or refused to rule on the
motion within a reasonable time. Id. It is a relator’s burden to provide a sufficient
record to establish that relator is entitled to relief. Id. Relator has failed to do so.
Relator has not attached any file-stamped copies of the motions in question or
provided this court with copies of any filed-stamped motions. In the absence of file-
stamped copies of the motions, relator has not established that his motions are
actually pending in the trial court.

      Even if relator had established that his motions are properly pending, he has
not demonstrated that his motions were properly presented to the trial court for
rulings. Filing a document with the district clerk does not impute the clerk’s
knowledge of the filing to the trial court. See In re Craig, 426 S.W.3d 106, 107
(Tex. App.—Houston [1st Dist.] 2017, orig. proceeding) (“The mere filing of a
motion with the trial court clerk does not equate to a request that the trial court rule
on the motion.”). The trial court is not required to consider any motion that has not
been called to its attention by proper means. See Henry, 525 S.W.3d at 382.
                                           2
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Christopher and Bourliot.

Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3